IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00148-CV

HOUSE OF PRAISE MINISTRIES, INC.,
                                                           Appellant
v.

CITY OF RED OAK, TEXAS,
                                                           Appellee


                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 87580


                                      ORDER


      This appeal was referred to mediation by order dated January 28, 2016. Mediation

was ordered to occur within 30 days; but, at the request of the parties for more time to

investigate the facts and return to mediation so that a resolution could potentially be

achieved, the Court granted a stay of the appeal and the time for mediation was extended

to May 31, 2016.

      In response to a status request from the Court, we received a notice that mediation

was unsuccessful. Accordingly, while we encourage the parties to continue their efforts
to reach a mutually agreeable resolution, the stay is lifted; and this appeal is ready to be

disposed and will be addressed in due order.



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed July 6, 2016




House of Praise Ministries, Inc. v. City of Red Oak, Texas                            Page 2